Kincheloe. Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is heeeby stipulated and agbeed, subject to the approval of the Court, that the market value or the price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, plus, when not included in such price, the cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is as follows:
Quality No. B_ 7s. 6d. per dozen
Quality No. C_ 10s. 2d. per dozen
Quality No. E_ 16s. 9d. per dozen .
Quality No. O_ Is. 3d. per dozen
*830It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that the appeal herein be submitted on the foregoing stipulation.
On the agreed facts I find that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Quality No. B_ 7s. 6d. per dozen
Quality No. C_ 10s. 2d. per dozen
Quality No. E_ 16s. 9d. per dozen
Quality No. O_ Is. 3d. per dozen
Judgment will be rendered accordingly.